Case 2:19-cv-05268-ENV-SJB Document 40 Filed 02/03/21 Page 1 of 3 PageID #: 972




                               UNITED STATES DISTRICT COURT FOR
                               THE EASTERN DISTRICT OF NEW YORK


  ELEMENT WORKS USA, LLC, a New                    )   Case No. 19-CV-05268
  Jersey limited liability company; E. WORKS       )
  LLC, a New York limited liability company;       )   Judge: Eric N. Vitaliano
  MOBILE TECH WORKS, a New York                    )   Magistrate Judge: Sanket J. Bulsara
  corporation; AND SAM CHERA.                      )
                                                   )
                  Plaintiffs                       )
                                                   )
  vs.                                              )
                                                   )
  SOLOMON SHEMIA a/k/a STEVE
  SHEMIA, A&J HOME CARE, INC., a New
  York corporation, and HOME HEALTH
  CARE SERVICES OF NY, INC. d/b/a HCS
  HOME CARE, a New York Corporation

                  Defendant.

        PLAINTIFFS’ NOTICE OF MOTION FOR VOLUNTARY DISMISSAL OF THE
                        COMPLAINT WITHOUT PREJUDICE

 Nature of Action:      Unfair Competition and Deceptive Trade Practices

 Moving Party:          Plaintiffs Element Works USA, LLC; E. Works LLC; Mobile Tech
                        Works, and Sam Chera

 Date and Time:         At a date and time determined by the court.

 Place:                 Hon. Eric N. Vitaliano, United States Courthouse, 225 Cadman Plaza
                        East, Buffalo, New York.

 Supporting Papers:     Memorandum of Law, dated January 8, 2021; and Exhibits A-G, in
                        Support of Plaintiffs’ Motion for Voluntary Dismissal of the Complaint
                        Without Prejudice

 Relief Requested:      An Order granting Plaintiffs’ Motion for Voluntary Dismissal of the
                        Complaint Without Prejudice

 Grounds for Relief:    Federal Rule of Civil Procedure 41

 Reply Papers:          Please take notice that Defendants intend to file and serve reply papers.



                                                  1
Case 2:19-cv-05268-ENV-SJB Document 40 Filed 02/03/21 Page 2 of 3 PageID #: 973




 Oral Argument:      Not Requested



                                           Respectfully submitted,



 Date: January 8, 2021               By:   s/ Charles D. Pfister
                                           Gregory F. Ahrens, Esq.
                                           Charles D. Pfister, Esq.
                                           Wood, Heron & Evans, L.L.P.
                                           441 Vine Street, 2700 Carew Tower
                                           Cincinnati, Ohio 45202
                                           (513) 241-2324
                                           Fax: (513) 241-6234
                                           gahrens@whe-law.com
                                           cpfister@whe-law.com

                                           Attorneys for Plaintiffs
                                           Element Works USA, LLC, E. Works LLC, Mobile
                                           Tech Works, Inc. and Sam Chera




                                              2
Case 2:19-cv-05268-ENV-SJB Document 40 Filed 02/03/21 Page 3 of 3 PageID #: 974




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 8, 2021, the foregoing document was served in accordance

 with the Federal Rules of Civil Procedure, and/or the Eastern District’s Local Rules, and/or the

 Eastern District’s Rules on Electronic Service upon the following parties and participants:

         Via Email
         Nicholas Fortuna, Esq.
         Diana Uhimov, Esq.
         Allyn & Fortuna LLP
         1010 Avenue of the Americas
         3rd Floor
         New York, New York 10018

         Attorneys for Defendants



                                                      /s/ Charles D. Pfister
                                                      Gregory F. Ahrens, Esq.
                                                      Charles D. Pfister, Esq.
                                                      Wood, Herron & Evans, L.L.P.
                                                      441 Vine Street, 2700 Carew Tower
                                                      Cincinnati, Ohio 45202
                                                      (513) 241-2324
                                                      (513) 241-6234 (Facsimile)
                                                      gahrens@whe-law.com
                                                      cpfister@whe-law.com

                                                      Attorneys for Plaintiff
                                                      ELEMENT WORKS USA, LLC, E.
                                                      WORKS LLC, MOBILE TECH WORKS.
                                                      and SAM CHERA




                                                 3
